DETAILED ACTION
Response to Amendment
The amendment filed 09/07/2022 has been entered.
Claims 4, 6, 10, 12, 16, and 21 are amended.
Claims 1-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 19, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 12, and 21, the term current variation does not make clear to a person or ordinary skill where the metes and bounds of the claimed invention lie. It can mean anything from monitoring changes in current to causing any change in the current. Any change in the current would be an increase in current variation. Any change of any factor such as voltage, resistance would result in a change in the current meaning there is current variation. It does not make clear how to practice the claimed invention or how to avoid infringing on the claimed invention. For purpose of compact prosecution examiner is interpreting claim to mean any change in current that may affect the sensitivity.
Regarding claim 19, the steps of comparing the variance and increasing it by a predetermined amount does not make clear to a person or ordinary skill where the metes and bounds of the claimed invention lie. It can mean anything from just adding more data, to increasing the region of interest, to expanding the filters to take more data or simply adding an arbitrary number. It does not make clear how to practice the claimed invention or how to avoid infringing on the claimed invention. Additional details are in the Response to Arguments below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucken (US 20180276987 A1).
Regarding claim 1, Lucken [Abstract; Figs 1-6]discloses an ultrasonic transducer configured to emit an ultrasonic pulse and receive returned signals corresponding to the emitted ultrasonic pulse and associated with a distance range of interest in a field of view of the ultrasonic transducer[Fig 4-#401;];
and a processor coupled with the ultrasonic transducer and configured to[#11 in Fig 1]:
remove a low frequency component from the returned signals to achieve modified returned signals for the distance range of interest[0052, 0053, 0125 teach use of band pass filters to get only the signals of interest];
calculate, from the modified returned signals, a variation in amplitude of the modified returned signals[0085, 0091-0092 has use of change in amplitude for finding a moving object];
determine a quantification of the variation in amplitude for a first subset of the modified returned signals associated with a first subrange of the distance range of interest[0085, 0091-0092 has use of change in amplitude for finding a moving object; #403 in Fig 4; #64-#66 in Fig 6 has dividing the data into various blocks namely subranges];
employ the quantification to correct for changes in the first subset of the modified returned signals to achieve first normalized sensor data for the first subrange, wherein the first normalized sensor data is sensitive to occurrence of change over time in the first subrange[ Abstract; 0162- 0164; Claim 1; Fig 4- #404- #406 has normalization of data in signal blocks to find moving object;]
and detect a moving object in the first subrange using the first normalized sensor data[Abstract; Claim 1; Fig 4- #404- #406 ; 0162-0164 has normalization of data in signal blocks to find moving objects].  
Regarding claim 7, Lucken[Abstract; Figs 1-6] discloses an ultrasonic transducer configured to emit an ultrasonic pulse and receive returned signals corresponding to the emitted ultrasonic pulse and associated with a distance range of interest in a field of view of the ultrasonic transducer[Fig 4-#401];
and a sensor processor coupled with the ultrasonic transducer and configured to[[#11 in Fig 1):
remove a low frequency component from the returned signals to achieve modified returned signals for the distance range of interest[0052, 0053, 0125 teach use of band pass filters to get only the signals of interest];
calculate, from the modified returned signals, a variation in amplitude of the modified returned signals[0085, 0091-0092 has use of change in amplitude for finding a moving object];
determine a quantification of the variation in amplitude for a first subset of the modified returned signals associated with a first subrange of the distance range of interest[0085, 0091-0092 has use of change in amplitude for finding a moving object; #403 in Fig 4; #64-#66 in Fig 6 has dividing the data into various blocks namely subranges];
employ the quantification to correct for changes in the first subset of the modified returned signals to achieve first normalized sensor data for the first subrange, wherein the first normalized sensor data is sensitive to occurrence of change over time in the first subrange[Abstract; 0162- 0164; Claim 1; Fig 4- #404- #406 has normalization of data in signal blocks to find moving object];
and detect a moving object in the first subrange using the first normalized sensor data[Abstract; Claim 1; Fig 4- #404- #406 ; 0162-0164 has normalization of data in signal blocks to find moving objects].  
Regarding claim 13, Lucken [Abstract; Figs 1-6]discloses accessing, by a processor coupled with an ultrasonic transducer, returned signals received by the ultrasonic transducer and corresponding to a pulse emitted by the ultrasonic transducer, wherein the returned signals are associated with a distance range of interest in a field of view of the ultrasonic transducer[#11 in Fig 1 is a processor for carrying out #404 in Fig 4];
removing, by the processor, a low frequency component from the returned signals to achieve modified returned signals for the distance range of interest{0052, 0053, 0125 teach use of band pass filters to get only the signals of interest];
calculating, by the processor from the modified returned signals, a variation in amplitude of the modified returned signals[0085, 0091-0092 has use of change in amplitude for finding a moving object];
determining, by the processor, a quantification of the variation in amplitude for a first subset of the modified returned signals associated with a first subrange of the distance range of interest[0085, 0091-0092 has use of change in amplitude for finding a moving object; #403 in Fig 4; #64-#66 in Fig 6 has dividing the data into various blocks namely subranges];
employing, by the processor, the quantification to correct for changes in the first subset of the modified returned signals to achieve first normalized sensor data for the first subrange, wherein the first normalized sensor data is sensitive to occurrence of change in the first subrange [Abstract; 0136, 0155, 162-0164; Claim 1; Fig 4- #404- #406 has normalization of data in signal blocks to find moving object; See also #54 and #55 in Fig 5 and #67 and #68 in Fig 6];
and detecting, by the processor, the moving object in the first subrange using the first normalized sensor data[Abstract; Claim 1; Fig 4- #404- #406 ; 0162-0164 has normalization of data in signal blocks to find moving object].  
Regarding claim 2, 8, and 14, Lucken, discloses determine a quantification of the variation in amplitude for a second subset of the modified returned signals associated with a second subrange of the distance range of interest[0085, 0091-0092 has use of change in amplitude for finding a moving object; #403 in Fig 4; #64-#66 in Fig 6 has dividing the data into various blocks namely subranges];
and employ the quantification to correct for changes in the second subset of the modified returned signals to achieve second normalized sensor data for the second subrange[ Abstract; 0162- 0164; Claim 1; Fig 4- #404- #406 has normalization of data in signal blocks to find moving object]..  
Regarding claim 3, 9, and 15, Lucken discloses, wherein the processor configured to detect the moving object in the first subrange using the first normalized sensor data further comprises the processor being configured to: detect the moving object in one of the first subrange using the first normalized sensor data and the second subrange using the second normalized sensor data.[Abstract; 0136, 0155, 162-0164; Claim 1; Fig 4- #404- #406 has normalization of data in signal blocks to find moving object; See also #54 and #55 in Fig 5 and #67 and #68 in Fig 6].  
Regarding claim 18, Lucken discloses determining, by the processor, a variance of the modified returned signals. [0062, 0067, 158; Claim 4, 17 all disclose determining signal variance].  
Regarding claim 20, Lucken discloses wherein the employing, by the processor, the quantification to correct for changes in the first subset of the modified returned signals to achieve first normalized sensor data for the first subrange, wherein the first normalized sensor data is sensitive to occurrence of change in the first subrange comprises Abstract; 0162-0164; Claim 1; Fig 4- #404- #406 has normalization of data in signal blocks to find moving object]:
normalizing, by the processor, the modified returned signals using the variance of the modified returned signals to obtain the first normalized sensor data for the first subrange. [0062, 0067, 158; Claim 4, 17 all disclose determining signal variance and its use in normalizing the data point]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lucken (US 20180276987 A1) as applied to claims 1, 7, and 13 above, and further in view of Rawashdeh (US 20200320339 A1).
Regarding claims, 4, 10, and 16, Lucken implies, but does not explicitly teach estimate a minimum distance and a maximum distance of the from the ultrasonic transducer of the moving object. [0173-178 teaches determining an object based on the cluster of signals that are together and determining a maximum amplitude and minimum amplitude meaning the cluster distance uses an average]
Rawashdeh teaches estimate a minimum distance and a maximum distance of the from the ultrasonic transducer of the moving object. [0029 has the distance between clusters being the average distance meaning it estimates the maximum and minimum distances]
It would have been obvious to one having ordinary skill in the art to use known methods to estimate the maximum and minimum distances in order to calculate average distances to an object in order have different ways to determine distance.
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lucken (US 20180276987 A1) as applied to claims 1, 7, and 13 above, and further in view of Halder (US 20210263152 A1).
Regarding claims 5, 11, and 17, Lucken does not explicitly teach determine a confidence of detection associated with the detection of the moving object.
Halder teaches determine a confidence of detection associated with the detection of the moving object. [0096 and 0104 teaches outputting the confidence level associated with the object]
It would have been obvious to one having ordinary skill in the art to determine confidence in detection of the moving object improve the system’s accuracy.

Claims 6, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lucken (US 20180276987 A1) as applied to claims 1, 7, and 13 above, and further in view of Sussman (US 20130286783 A1).
Regarding claims 6, 12, and 21, Lucken does not explicitly teach deteriorate the variation in amplitude over time to by gradually increasing a current variation to increase sensitivity to change of the first normalized sensor data. [though 0091-0092 teaches the use of the difference in amplitude and the normalized data to identify moving objects]
Sussman teaches deteriorate the variation in amplitude over time to by gradually increasing a current variation to increase sensitivity to change of the first normalized sensor data. [Fig 6-8; 0046-0051 teaches changing or tracking changes in amplitude to adjust sensitivity and finding moving objects; 0048 teaches that the voltage of the system can affect the system and affecting voltage would affect the current]
It would have been obvious to one having ordinary skill in the art to adjust the current in the system to alter the sensitivity of a sensor. Moreover, it would have been obvious to one having ordinary skill in the art to have modified the current to adjust for sensitivity, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lucken (US 20180276987 A1) as applied to claim 13 above, and further in view of Sussman (US 20130286783 A1).
Regarding claim 22, Regarding claim 22, Lucken teaches, comparing, by the processor, a magnitude of the first normalized sensor data ... [0092 has comparison of normalized data with the echo data which could serve as a threshold];
and detecting, by the processor, the moving object when the magnitude of the first normalized sensor data is larger ....[0092 has detection of moving object using the comparison of normalized data with the echo data]
Lucken does not explicitly teach the use of a threshold.
Sussman teaches comparing, by the processor, a magnitude of the first normalized sensor data to a threshold[0040-004 1, 0047-0052 has comparison of processed amplitudes to detect peaks above or below a threshold];
and detecting, by the processor, the moving object when the magnitude of the first normalized sensor data is larger than the threshold. [0040-0041, 0047-0052 has detection of moving objects using thresholds]
It would have been obvious to one having ordinary skill in the art to use the method of Lucken with the threshold of Sussman in order to set thresholds enable peak detection.
Regarding claim 23, Lucken teaches detecting, by the processor the moving object when the magnitude of the first normalized sensor data is larger ..... for a plurality of first normalized sensor data.[ 0092 has comparison of normalized data with the echo data which could serve asa threshold; Lucken also has multiple sensors-0021]
Lucken does not explicitly teach the use of a threshold.
Sussman teaches detecting, by the processor the moving object when the magnitude of the first normalized sensor data is larger than the threshold for a plurality of first normalized sensor data. [0040-0041, 0047-0052 has comparison of processed amplitudes to detect peaks above or below a threshold]
It would have been obvious to one having ordinary skill in the art to use the method of Lucken with the threshold of Sussman in order to set thresholds enable peak detection for one or many sensors.
Regarding claim 24, Lucken teaches calculating, by the processor, a variance of the first normalized sensor data in the distance range of interest[0062, 0067, 158; Claim 4, 17 all disclose determining signal variance];
and responsive to the variance exceeding ....., detecting, by the processor, the moving object. [0092 has comparison of normalized data with the echo data which could serve as a threshold and has detection of moving object]
Lucken does not explicitly teach the use of a threshold.
Sussman teaches ..... and responsive to the variance exceeding a threshold, detecting, by the processor, the moving object. [0040-0041, 0047-0052 has comparison of processed amplitudes to detect peaks above or below a threshold]
It would have been obvious to one having ordinary skill in the art to use the method of Lucken with the threshold of Sussman in order to set thresholds enable peak detection for the sensors.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to claims 6, 12, and 21. The rejection has been updated above in the present office action. 
Regarding applicant’s arguments with respect the claim 19. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Specification at para 0074) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicants’ arguments concerning the 102 rejection. In response to applicant's argument that Lucken has a different reason for the band pass filter is irrelevant as the filters still remove certain frequencies to get the signals of interest which reaches the same result, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Time rather than Distance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover a person of ordinary skill in the art of range finding using sound would understand that time is directly related to distance as a matter of basic physics as sound travels at a constant speed in air meaning that different time periods after the pulse is emitted correspond to different distances travelled by the sound.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645